Citation Nr: 1817376	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  13-34 876	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for obstructive sleep apnea (OSA).  

2.  Entitlement to service connection for a left ear hearing loss disability.  

3.  Entitlement to service connection for tinnitus.  

4.  Entitlement to an initial 50 percent disability rating for posttraumatic stress disorder (PTSD). 

5.  Entitlement to service connection for migraine headaches.  

6.  Entitlement to service connection for a dental disability for compensation purposes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1985 to January 1990.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, Florida. 

In November 2017, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  The Board notes that during his November 2017 Board hearing the Veteran informed the undersigned Veterans Law Judge that a 50 percent disability rating for PTSD would satisfy his appeal.  In light of the Veteran's declaration, the Board has characterized the issue as stated in the title page above.  

The issue of entitlement to service connection for dental treatment purposes has been raised, as the February 2010 VA examiner found the Veteran's current dental problems were related to his facial trauma in service.  However, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.


FINDINGS OF FACT

1.  The Veteran's obstructive sleep apnea, left ear hearing loss, and tinnitus are etiologically related to his active service.

2.  During the entire period of the claim, the Veteran's PTSD has more nearly approximated social and occupational impairment which causes reduced reliability and productivity than occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  

3.  In November 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that he desired to withdraw his appeal for entitlement to service connection for migraine headaches.

4.  The Veteran does not have chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, or loss of the hard palate; although his teeth were removed as a result of facial trauma, there is no indication that his masticatory surfaces cannot be restored. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for obstructive sleep apnea have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for service connection for left ear sensorineural hearing loss have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

3.  The criteria for service connection for tinnitus have been met.  38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

4.  The Veteran's PTSD warrants a rating of 50 percent throughout the entire period of the claim.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).

5.  The criteria for withdrawal of the appeal for entitlement to service connection for migraine headaches have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

6.  The criteria for service connection for a dental disability for compensation purposes have not been met.  38 U.S.C. §§ 1110, 1712 (2012); 38 C.F.R. §§ 3.381, 17.161 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As a preliminary matter the Board notes that, with respect to the Veteran's dental disability claim, the pertinent facts in this case are not in dispute and the law is dispositive.  Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002); VAOPGCPREC 5-2004 (June 23, 2004).

Legal Criteria-Service Connection

Establishing service connection generally requires evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004). 

Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant. 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis-Service Connection for OSA

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claims.

The Veteran contends service connection is warranted for OSA because he asserts he sustained facial trauma in service, which contributed to the onset of his OSA.  Though his service treatment records (STRs) do not show a diagnosis of OSA, his dental records do indicate that he sustained facial trauma in September 1987.  The Veteran has reported that during that evening he was attempting to move a large piece of aerospace ground equipment, which had a spring loaded tow bar.  He has consistently stated that at that time he slipped on ice and snow, and the tow bar sprang up hitting him in the face and causing injury to his teeth, jaw, and nose.  The Board finds the Veteran competent to report this event.  

The Veteran underwent a VA examination in February 2010.  In the course of the examination, the clinician determined the Veteran warranted a diagnosis of OSA.  Nonetheless, the examiner found the Veteran's OSA was less likely as not caused by the above-noted incident in service.  The examiner based this conclusion on a lack of treatment for a deviated septum at the time of the incident, noting a "review of the dental records indicate that he had a fracture of teeth #9 and #10 only."  However, the absence of contemporaneous treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  The Board finds it entirely plausible that his in-service dental provider may have not listed or treated the Veteran for an injury to his nasal passage at that time.  

By contrast, the Veteran has supplied both VA and private treatment records, which indicate his sleep apnea is obstructive in origin.  An April 2014 outpatient treatment record chronicles the Veteran's injury in service, as well as his reports of poor sleep thereafter.  A statement from the Veteran's longtime girlfriend indicates she personally witnessed the Veteran exhibiting loud snoring and uneven breathing patterns while he was on active duty.  Further, in a July 2016 statement from the Veteran's private Otolaryngologist, the physician determined the Veteran's OSA was most likely caused by or the result of his facial trauma in service.  The examiner explained that he believed the Veteran's condition was caused by trauma to the upper jaw and nose while service in the Air Force.  

Based on the foregoing, the Board concludes the Veteran sustained facial trauma in service and currently has OSA as a result of that trauma.  In this respect, the Board finds the Veteran competently and credibly reported his facial injury on active duty.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Moreover, a competent clinical care provider has determined the Veteran's OSA is a result of his facial trauma in service.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's OSA.



Analysis-Service Connection for Left Ear Hearing Loss and Tinnitus

The Veteran seeks service connection for left ear hearing loss and tinnitus, which he contends originated in service.  

The medical evidence confirms the Veteran currently has left ear sensorineural hearing loss and tinnitus.  The central issue that must be resolved at this time is whether the Veteran's current disabilities originated during service or are otherwise related to service.  

Initially, the Board notes that the Veteran's service treatment records (STRs) show his hearing was within normal limits on entrance into active duty.  His STRs show a puretone threshold shift in a September 1986 routine hazardous noise assessment in service.  In addition, his DD-214 shows he was an avionics electronics and environmental systems specialist in the United States Air Force.  The Air Force has acknowledged such occupation carries a high probability for exposure to acoustic trauma.  As such, the Veteran's exposure to excessive noise in service has been sufficiently corroborated.  

Next, the Board observes that the Veteran underwent a VA examination to assess his claimed hearing loss and tinnitus in January 2010.  On VA examination the Veteran was diagnosed with a left ear sensorineural hearing loss and tinnitus.  However, the examiner concluded the Veteran's current left ear hearing loss and tinnitus were less likely as not caused by or the result of his military service.  In support of this conclusion, the examiner indicated that although the Veteran's STRs did show a puretone threshold shift in 1986, he did not undergo audio evaluations from 1987 to 1990, his current VA examination was performed 19 years after military service, and the Veteran had post-service occupational noise exposure.  To be considered adequate, a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  In this case, the examiner acknowledged clear evidence of acoustic trauma in service, but appears to have based her negative opinion on a lack of follow-up assessments, and the passage of time, with no explanation as to how or why these facts led to her conclusion.  

Notwithstanding the medical opinion provided by the January 2010 VA examiner, the Veteran has reported he was exposed to significant noise exposure during his period of active duty, which is consistent with his military occupation.  Additionally, in July 2016 the Veteran's private Otolaryngologist provided a statement wherein he found the Veteran's military noise exposure as likely as not contributed to the Veteran's current hearing loss and tinnitus.  The examiner explained that in his time in the Air Force the Veteran was exposed to significant noise while serving on the flight line, while in his post-service civilian occupations he did not experience significant noise.  

As previously noted, this appeal turns on whether there is a nexus between the Veteran's current disabilities and his exposure to acoustic trauma in service.  A qualified Otolaryngologist has determined the Veteran's current hearing loss and tinnitus is as likely as not caused by his military noise exposure.  He provided a competent rationale to support his conclusion.  Accordingly, a nexus to service is established.  To the extent the January 2010 VA examiner opined that it was less likely as not that the Veteran's hearing loss and tinnitus was related to his military service, the Board finds this opinion to be of less probative value as the opinion principally relied on a lack of continued assessments in service and the mere passage of time.

In sum, the Board is satisfied that the evidence supporting a nexus between the Veteran's currently diagnosed left ear sensorineural hearing loss and tinnitus and his in-service acoustic trauma is at least in equipoise with the evidence against a nexus.  Therefore, the Veteran is entitled to service connection for these disabilities.

Legal Criteria-PTSD Rating

Disability evaluations are determined by the application of the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.321(a), 4.1 (2017).

Where a question arises as to which of two ratings applies under a particular code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7 (2017).

It is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified; findings sufficiently characteristic to identify the disease and the disability therefrom are sufficient; and above all, a coordination of rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2017).

Analysis-PTSD Rating

In a November 2013 rating decision the RO granted service connection for PTSD effective from May 11, 2009.  At that time, the RO assigned a 30 percent disability rating.  The Veteran initiated a timely notice of disagreement as to the rating assigned, and this appeal followed.  As noted above, the Veteran has stated that a higher 50 percent disability rating would satisfy his appeal.  For reasons explained below, the Board finds a 50 percent schedular rating is warranted throughout the entire appeal period.  

PTSD is rated under the General Rating Formula for Mental Disorders.  In pertinent part, it provides the following:

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events)..30

Occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships . . . . . . . . . . . . . . . . . . . . . . 50 

38 C.F.R. § 4.130, Diagnostic Code 9411.

Critically, the Board observes that the above-noted evaluation criteria for a 50 percent disability rating indicates an array of symptoms, which are likely sufficient to cause reduced reliability and productivity in both an occupational and social setting.  Such symptoms need not rise to the level of activity preclusion, but rather negatively influence or impact upon work and social function to such an extent that they result in reduced reliability and productivity.  

The symptoms considered in determining the level of impairment under the Rating Schedule for PTSD are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The Board has carefully reviewed the Veteran's treatment reports from the Viera and Bay Pines VA Medical Centers, as well as the Veteran's private psychiatric assessments from Dr. R.O.  Further, the Board has also prudently considered the Veteran's own statements, as well as lay statements from the Veteran's mother and brother. 

In sum, these records show the Veteran has reported consistent psychiatric manifestations throughout the period of this appeal.  The above-noted evidence shows the Veteran has experienced several significant symptoms and impairments, which include: diminished concentration/memory, agitation, anger outbursts, anxiety, poor impulse control, depressed mood, anhedonia, intrusive thoughts, dysfunctional sleep, significant relationship problems, impaired judgment and insight, avoidance of stimuli, chronic mood impairment, isolation, a constricted affect, restricted range of affection, panic attacks, markedly diminished interest in activities, feeling of detachment, hypervigilance, an exaggerated startle response, suspiciousness, impaired abstract thinking, disturbances of motivation and mood, difficulty with stressful circumstances, including work, and an inability to maintain effective relationships.  Though the evidence indicates the Veteran was able to maintain his real estate company, the record indicates that at times he was unable to perform many of his expected duties.  Further, letters from both the Veteran's mother and brother have indicated the Veteran is rarely able to participate in family social functioning, and tends to prefer seclusion.  

In this case, the copious evidence plainly establishes the Veteran's psychiatric manifestations have resulted in reduced reliability and productivity in both occupational and social settings.  The Board again notes a 30 percent rating is warranted when psychiatric manifestations cause only occasional impairment in occupational and social functioning; however, this Veteran's psychiatric manifestations have resulted in impairments that clearly diminish his consistency and dependability in these settings more than just occasionally.  As such, the Board has afforded the Veteran the benefit of reasonable doubt, and finds his disability picture more nearly approximates the criteria necessary for a 50 percent disability rating throughout the period of the appeal.    

Withdrawal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the veteran or by his or her authorized representative.  38 C.F.R. § 20.204(a).  The withdrawal must be in writing except when the appeal is withdrawn on the record at a hearing.  38 C.F.R. § 20.204(b).

During his November 2017 Board hearing, the Veteran indicated he wished to withdraw his pending appeal for entitlement to service connection for migraine headaches.  Accordingly, the Board does not have jurisdiction to review this aspect of the Veteran's appeal, and the issue must be dismissed. 

Legal Criteria-Dental Compensation

Dental disabilities that may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, loss of the maxilla, nonunion or malunion of the maxilla, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, and loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Replaceable missing teeth, treatable carious teeth, dental or alveolar abscesses, and periodontal disease are not disabling, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  38 C.F.R. § 3.381.  The Board notes that 38 C.F.R. § 3.381 was amended during the appeal; however, the amendments did not alter 3.381(b), and are not pertinent in this case.  See 77 Fed. Reg. 4496 (January 30, 2012).

"Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability...in the absence of a proof of present disability there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The Court has held that the requirement for service connection that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim even though the disability resolves prior to the Secretary's adjudication of the claim.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

Analysis-Dental Compensation Claim

The Veteran has asserted his missing teeth are the result of his above-noted facial trauma.  Indeed, as noted above, the February 2010 VA examiner has indicated a consequential relationship exists between the Veteran's missing teeth and his in-service facial trauma; nevertheless, these findings do not assist in substantiating the Veteran's claim.  In this respect, the Board acknowledges the Veteran did sustain tooth loss as a result of his facial trauma in service.  However, the issue that must be addressed is whether the removal of the Veteran's teeth constitutes a disability for VA purposes.  The Board finds the law, which is dispositive in this case, clearly indicates replaceable missing teeth are not disabling conditions, and may be considered service connected solely for the purpose of determining entitlement to a VA dental examination or outpatient dental treatment.  See 38 C.F.R. § 3.381.  

In this case, the Veteran has not alleged, and the evidence does not otherwise show, he sustained any injury to his masticatory surfaces that would preclude restoration of his missing teeth with a suitable prosthetic.  In fact, the February 2010 VA examination confirms the Veteran's temporomandibular joints are well intact and his maxilla and mandible have sustained no loss of bone.  The Board finds the evidence simply does not show a present dental disability for which compensation is payable.  Again, replaceable missing or damaged teeth are not considered disabling conditions for which compensation is payable.  See 38 C.F.R. § 3.381.  In the absence of a current disabling condition, service connection must be denied. 

The Board has duly considered the benefit-of-the-doubt doctrine.  38 U.S.C. § 5107; see also Gilbert.  However, the preponderance of the evidence is against the Veteran's claim, so that doctrine is not applicable.  This claim must be denied.  



ORDER

Service connection for obstructive sleep apnea is granted.

Service connection for left ear sensorineural hearing loss is granted.

Service connection for tinnitus is granted.

Entitlement to a 50 percent rating for PTSD throughout the period of the claim is granted, subject to the criteria applicable to the payment of monetary benefits.

The appeal for entitlement to service connection for migraine headaches is dismissed.

Service connection for a dental disability for compensation purposes is denied.




______________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


